Exhibit 10.1

 

LOGO [g665867image001.jpg]

January 10, 2014

Paul J. Milbury

21 Beaver Place

Boston, MA 02108

 

Re: Gigamon Inc. Board of Directors

Dear Paul:

On behalf of Gigamon Inc. (“Gigamon”), we would like to extend the invitation to
you to join Gigamon’s Board of Directors (the “Board”). Once you accept this
invitation, we anticipate the Board moving quickly to formally appoint you as a
member of the Board at its next meeting in late January.

As you are aware, Gigamon is a Delaware corporation and, therefore, your rights
and duties as a Board member are prescribed by Delaware law and our charter
documents, as well as by the policies established by our Board from time to time
and the rules and regulations of the U.S. Securities and Exchange Commission
(the “SEC”) and the New York Stock Exchange (the “NYSE”). As you are aware, upon
your formal appointment to the Board, you will become a Section 16 reporting
person of Gigamon, too. You may also be requested to serve as a director of one
or more of our subsidiaries in which case you may be subject to other laws while
serving in such a capacity. In addition, please note that, as a director, you
will be subject to the corporate policies of Gigamon, including Gigamon’s Code
of Business Conduct and Ethics Policy, External Communications Policy,
Anticorruption Compliance Policy and Insider Trading Policy.

The Board has established three standing committees – the Audit Committee, the
Compensation Committee and the Nominating and Corporate Governance Committee,
and from time to time, the Board may establish additional committees to which it
may delegate certain duties. As a member of the Board, you will be asked to
serve on one or more of committees. In addition to committee meetings, which
shall be convened as needed, our Board meetings are generally held quarterly at
our corporate headquarters in Silicon Valley, and you would be expected to
attend these meetings, as well as any special meetings that may be scheduled
from time to time.

You agree that you will hold in strictest confidence, and not use, except for
the benefit of Gigamon, or disclose to any person, firm, corporation or other
entity, without written authorization of the Board, any non-public, confidential
or proprietary information of Gigamon, except to the extent that such disclosure
or use may be required in direct connection with your duties as a member of the
Board. It is expected that during the term of your Board membership you will not
engage in any other employment, occupation, consulting or other business
activity that competes with the business in which Gigamon is now involved in or
becomes involved in during the term of your service on the Board, nor will you
engage in any other activities that conflict with your obligations to Gigamon.

If you decide to join the Board, it will be recommended at the time of your
election as a member of the Board that, in consideration for your service, the
Company grant you an option to purchase a number of shares equal to 0.106% of
the Company’s then outstanding common shares (the “Initial Option”). The Initial
Option will be subject to the terms and conditions of our 2013 Equity Incentive
Plan (the “Plan”) and our standard form of option agreements thereunder. The
Initial Option shall vest annually over three years following your election to
the Board, subject to your continued service through each vesting date.



--------------------------------------------------------------------------------

LOGO [g665867image001.jpg]

 

In addition, as a non-employee director of the Board, you would be entitled to
receive the cash and equity compensation for your service as set forth in
Gigamon’s Outside Director Compensation Policy adopted April 25, 2013, as it may
amended from time to time (the “Director Compensation Policy”), a copy of which
has been provided to you. Any cash compensation payable to you under the
Director Compensation Policy for the current year will be pro-rated based on
your length of service during the year. Notwithstanding the foregoing, you would
next be eligible for an equity grant (in addition to the Initial Option
mentioned above), at such time as the Company grants equity awards to all of its
non-employee directors in accordance with the Director Compensation Policy. The
Director Compensation Policy also provides for reimbursement of reasonable,
customary and documented travel expenses to Board meetings.

The payment of compensation to Board members is subject to many restrictions
under applicable law, and as such, you should be aware that the compensation set
forth in the Directors Compensation Policy is subject to such future changes and
modifications as the Board, or its appropriate committees, may deem necessary or
appropriate. In addition, please note that unless otherwise approved by our
Board or required under applicable law, directors of our subsidiaries shall not
be entitled to any compensation.

Please note that nothing in this letter or any agreement granting you equity
incentive awards under the Plan should be construed to interfere with or
otherwise restrict in any way the rights of Gigamon, its Board or stockholders
from removing you from the Board or any committee in accordance with the
provisions of applicable law. Furthermore, except as otherwise provided to other
non-employee Board members or required by law, Gigamon does not intend to afford
you any rights as an employee, including without limitation, the right to
further employment or any other benefits.

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms by signing and dating both the enclosed duplicate and
original letter and returning them to me. By signing this letter, you also
represent that the execution and delivery of this agreement and the fulfillment
of the terms hereof will not require the consent of another person, constitute a
default under or conflict with any agreement or other instrument to which you
are bound or a party. In addition, we will need you to complete, sign and
deliver a standard director questionnaire.

We look forward to you joining, the Board, and we anticipate your leadership and
experience will make a key contribution to our success at this critical time in
our growth and development.

 

Yours very truly,     Agreed this 11th day of Jan, 2014

     /s/ Paul A. Hooper

   

     /s/ Paul J. Milbury

Paul A. Hooper     Paul J. Milbury CEO, Member of the Board of     Directors    

 

-2-